DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 10/13/21, has been entered. 

3.  Claims 24-46 are pending. Claims 1-23 are cancelled. Claims 24-43 are amended. Claims 38-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/21. Claims 24-37 are under examination. Claims 44-46 are improperly designated Withdrawn and Previously Presented; see 37 CFR 1.121 and MPEP 714.  Appropriate correction is required.
Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 10/19/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/13/19:
The objection(s) to claims 24-37 found on page 3 at paragraphs 6 and 7, are 
The rejection of claims 24-30 and 36-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

Maintained Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.  Claims 27, 30, and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Independent claim 24, from which each of claims 27, 30, and 34 directly depends, requires the nine consecutive amino acids to be “...of SEQ ID NO: 2...”; however, each of these dependent claims subsequently broadens the scope of the independent claim by permitting the nine consecutive amino acids to be “...of a sequence having at least 80% sequence homology to a peptide sequence ... of SEQ ID NO: 2...” Thus, these dependent claims fail to further limit the subject matter of claim 24 because the limitations therein improperly broaden its scope and/or do not include all . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicant’s Arguments
8. Applicant argues the at least nine consecutive amino acid moieties of SEQ ID NO: 2 in claim 24 describes a comparably short consecutive sequence that can form part of a full-length sequence having, in total, at least 80% sequence homology to SEQ ID NO 2. Thus, claim 24 is further limited by claims 27, 30, and 34.

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	The Office disagrees with Applicant’s limited interpretation of the claims because, as writeen, claim 24 requires “...at least one isolated polypeptide strand (P) comprising or consisting of at least nine consecutive amino acid moieties of SEQ ID NO: 2” which does not identify which 9 and thus encompasses polypeptides as small as 9 amino acids in length. In contrast, for example, claim 27 allows “...wherein the at least one isolated polypeptide strand (P) comprises or consists of at least nine consecutive amino acid moieties of a sequence having at least 80% sequence homology to a peptide sequence of SEQ ID NO: 2” which subsequently broadens the polypeptides encompassed because it no longer requires 9 consecutive amino acids, but rather something that matches at only 80% thereof.  For example, if the polypeptide were: AA; thereby meeting limitations found in dependent claim 27, but not those of independent claim 24. Thus, the dependent claims do not further limit the independent claim.  Similar issues are found in dependent claims 30 and 34.  Accordingly, this argument is not persuasive because nothing in the dependent claim(s) limits, or requires, or otherwise stipulates that the 80% similarity is outside of the at least 9 consecutive amino acids required by the independent claim. 
In the interest of compact prosecution, it is also noted that when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause (in this case the polypeptide); other elements are not excluded from the claim as a whole and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step; emphasis added; see MPEP 2113.01. Thus, the argument is also not persuasive because it cannot be applied to at least one embodiment (i.e. the “consists of” option in independent claim 24).
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; and the rejection is maintained for reasons of record because it remains the Office’s position that these claims are in an improper dependent form.

	Maintained Rejection: Claim Rejections - 35 USC § 112
10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, 

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to vaccine(s) comprising at least one isolated polypeptide comprising at least nine consecutive amino acid moieties of SEQ ID NO: 2 or a polynucleotide strand encoding for said polypeptide; and at least one pharmaceutically acceptable carrier or excipient; and/or a sequence having at least 80% sequence homology to a peptide sequence selected from the group consisting of SEQ ID NO: 2; and/or truncated versions of SEQ ID NO: 2 comprising or consisting of a fraction of SEQ ID NO: 2 truncated by at least 100 amino acid moieties in length and comprising 2 or more smaller fragments identified as SEQ ID NO: 7-16.
Consequently, it is the Office’s position that (1) the claim(s) constitute(s) a "broad generic claim” based on the lack of guidance regarding “fragments” (i.e. sequences as small as 9 consecutive amino acids; and/or truncated versions having 2 or more smaller fractions of SEQ ID NO: 2) and/or “variants” (i.e. which 20% of amino acids may be substituted within a claimed sequence); and/or polynucleotides back-translated from 
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the polypeptide or polynucleotide (e.g. which amino acids must be maintained and which may be substituted in a variant or eliminated in a fragment; and/or the back-calculated polynucleotides based on the degeneracy of the genetic code) and the claimed function to be maintained (e.g. a vaccine).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical amino acids or subsequences within SEQ ID NO: 2 that must be retained in order to maintain the claimed functional activity. Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the characteristics of the ability to function as a vaccine, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic (i.e. polypeptide fragments, variants, truncated versions, and/or the back-translated polynucleotides for each) because, without an art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Thus, disclosure of See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must also describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Furthermore, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification provides complete structural information for SEQ ID NO: 2. However, the only experiments wherein a ROPE protein was injected into mice to demonstrate an ability to function as a vaccine, does not have appear to have utilized the 1979 amino acids of SEQ ID NO: 2 derived from Plasmodium falciparum, but rather injected a 234 amino acid sequence fragment derived from Plasmodium chabaudi called “rec 700” wherein 50% of the immunized mice still died (e.g. see Example 1). Thus, the specification does not adequately describe a protein-based vaccine comprising SEQ ID NO: 2, and by extension, the specification does not adequately describe a DNA-based vaccine either. Further, the claims, as written, also encompass partial structures of SEQ ID NO: 2 (e.g. fragments and variants and the polynucleotides encoding them).  The specification identifies 10 sequences (SEQ ID NOs: 7 through 16) which appear to be smaller fragments of full length SEQ ID NO: 2. However, none of these smaller fragments “consist of” only 9 consecutive amino acids inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the variation within the genus (i.e. appears to be zero species sufficient described). 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence fragments, variants, and/or truncated versions with both the claimed structural attributes and functional properties have not yet been identified. MPEP 2163 which states an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed; see, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Accordingly, it is the Office’s position that one of skill in the art would not Plasmodium chabaudi or even the fully described sequence, but not evaluated, SEQ ID NO: 2 from Plasmodium falciparum, as either a sufficient number and/or variety of “representative species” for all of the fragments, variants, and/or truncated versions of combined sequences, encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, the functional characteristics of any polypeptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Therefore, Greenspan et al. teach the need to determine the effects of any given amino acid substitution empirically.  In addition, Hoffman et al. 2006 (US 2006/0188527) teaches the complexity of the human immune response to Plasmodium falciparum, as well as a multi-stage parasite life cycle with stage-specific expression of proteins, contribute to the difficulty in developing a vaccine against P. falciparum (e.g. [0008]). Hoffman teaches malaria is one of the greatest public health problems in the tropics and subtropics, but that thus far DNA vaccines have proved 
Thus, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polypeptide and/or polynucleotide per se (e.g. its sequence and/or critical domains within its sequence) and therefore does not provide adequate written description support for which structural features of the polypeptide and/or polynucleotide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which amino acids must be conserved in order to maintain the claimed functions).
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
12. Applicant argues:
It is commonly known that short-lengths peptides of nine or more consecutive amino acid residues regularly serve as efficient major histocompatibility complex (MHC) class I and II epitopes; and as such, it is scientifically plausible that the claimed peptides of at least nine amino acids of an amino acid sequence specific for the ROPE protein has an effect as anti-malaria vaccine. 

The ROPE protein has been identified as a novel target usable as anti-malaria vaccine and its efficacy is experimentally justified (See published application at Example 1, paragraphs [0220]-[0233)).

The degree of antigenicity is not defined in the claims; therefore, it would have been understood by a person of skill in the art that a claimed polypeptide would have had a minimal threshold of activity. Accordingly, because what is known in the art does not necessarily need to be described in a disclosure, the written description requirement is met here.

The specification describes in detail how particularly beneficial peptide sequences are identified on a scientifically justified basis (See published application at Example 2, paragraphs [0234]-[0257]). 

Sequences SEQ ID NOs 7 to 16 were identified based on their biochemical properties such as good hydrophobicity, high accessibility, high flexibility and strong antigenicity by means of well-established protocols such as the PROTEAN subroutine in the DNASTAR package as pointed out in paragraphs [0238]-[0239] of the present invention. 


Response to Arguments
13.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, it is noted that the independent claims are not limited to any particular short-length peptides and “scientific plausibility” is not the metric by which written description is assessed. Thus, this argument is not persuasive because (1) the specification lacks a sufficient structure-function correlation regarding, for example, which at least 9 consecutive amino acids and/or which 80% of amino acids within the larger, fully described sequence of SEQ ID NO: 2, would predictably retain functionality as a vaccine; and (2) the specification lacks a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the 
With regards to argument B and D, both Examples evaluated ROPE peptide from a different and distinct organism and not from the now claimed SEQ ID NO: 2 and, by extension, does not identify or evaluate any fragments and variants thereof. Thus, these arguments are not persuasive because the specification lacks a nexus between the limited results obtained for ROPE from one species and the claimed fragments and variants of SEQ ID NO: 2 derived from a different species. Thus, it remains the Office’s position that even one of skill in the art would not conclude Applicant is in possession of the entire genus claimed, as set forth above.
	With regards to argument C, as set forth above, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polypeptide and/or polynucleotide per se (e.g. its sequence and/or critical domains within its sequence that would predictably retain the claimed functional properties). Thus, this argument is not persuasive because it does not provide an art-recognized structure-function correlation sufficient to provide written description support for which structural features of the polypeptide and/or back-translated polynucleotide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which 9 consecutive amino acids and/or which 80% of amino acids within SEQ ID NO: 2 must be conserved in order to maintain the claimed functions). Thus, it remains the Office’s position that even one of skill in the art would not conclude Applicant is in possession of the entire genus claimed, as set forth above.

	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
Maintained Rejection: Claim Rejections - 35 USC § 112
14.  Claims 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors 
Nature of the invention: The nature of the invention is vaccine(s) comprising at least one isolated polypeptide comprising at least nine consecutive amino acid moieties of SEQ ID NO: 2 or a polynucleotide strand encoding for said polypeptide; and at least one pharmaceutically acceptable carrier or excipient; and/or a sequence having at least 80% sequence homology to a peptide sequence selected from the group consisting of SEQ ID NO: 2; and/or truncated versions of SEQ ID NO: 2 comprising or consisting of a fraction of SEQ ID NO: 2 truncated by at least 100 amino acid moieties in length and comprising 2 or more smaller fragments identified as SEQ ID NO: 7-16.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species (e.g. a fully-described, but untested sequence, SEQ ID NO: 2) what other species (e.g. fragments, variants, and/or truncated versions) may or may not work.
Breadth of the claims: The broadest reasonable interpretation of the claims covers an almost uncountable number of partial structures of SEQ ID NO: 2, including fragments, variants, and/or truncated versions.  For example, for just the variants of full length SEQ ID NO: 2 (i.e. 1979 amino acids long); a variant having only 80% similarity must maintain 1584 of the amino acids (i.e. 80%), while one or more of up to 395 amino acids (i.e. up to 20%) may be substituted with any one of the other 19 naturally 
Thus, without guidance on which of the structural components are required (i.e. which 80% of the amino acids must be conserved; and/or which minimum 9 consecutive amino acids) to maintain their claimed functions and without a disclosed correlation between function and structure, undue experimentation would be require to determine which of the structures work and thereby make and use the claimed invention. It is noted that the above calculation does not account for fragments or truncated versions, all of which only increase the number of options allowed by the claims, as written.  Accordingly, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Therefore, undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success, because each and every option would need to be evaluated empirically.
Amount of direction provided by Inventor and Existence of Working Examples: The specification provides complete structural information for SEQ ID NO: 2. However, the only experiments wherein a ROPE protein was injected into mice to demonstrate an ability to function as a vaccine, does not have appear to have utilized the 1979 amino acids of SEQ ID NO: 2 derived from Plasmodium falciparum, but rather injected a 234 amino acid sequence fragment derived from Plasmodium chabaudi called “rec 700” wherein 50% of the immunized mice still died (e.g. see Example 1). Thus, the specification does not sufficiently disclose a protein-based vaccine comprising SEQ ID NO: 2m and by extension, the specification does not sufficiently disclose a back-translated DNA-based vaccine either. Further, the claims, as written, also encompass partial structures of SEQ ID NO: 2 (e.g. fragments and variants and the polynucleotides encoding them).  The specification identifies 10 sequences (SEQ ID NOs: 7 through 16) which appear to be smaller fragments of full length SEQ ID NO: 2. However, none of these smaller fragments “consist of” only 9 consecutive amino acids and none of these were evaluated in isolation for their functional abilities to elicit an immune response of any kind (i.e. function as a vaccine) and none of these were back translated into DNA sequences. Thus, the specification does not sufficiently disclose any variants of any sequences having both 80% similarity and the claimed functions, for full length SEQ ID NO: 2 because not even full length SEQ ID NO: 2 was evaluated.  The specification does not sufficiently disclose any fragments having as little as only 9 consecutive amino acids within SEQ ID NO: 2 and having the functional ability to be used as a vaccine.  The specification does not sufficiently disclose any truncated forms having two of more of the smaller fragments of SEQ ID NO: 7-16 with the ability to be used as a vaccine. The specification does not sufficiently disclose any polynucleotide inter alia, the lack of predictability coupled to the astronomical breadth and diversity of peptides and nucleic acids encompassed.
State of the Prior Art and Level of Predictability in the Art: With regards to the state of the art, the functional characteristics of any peptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Therefore, Greenspan et al. teach the need to determine the effects of any given amino acid substitution empirically.  In addition, Hoffman et al. 2006 (US 2006/0188527) teaches the complexity of the human immune response to Plasmodium falciparum, as well as a multi-stage parasite life cycle with stage-specific expression of proteins, contribute to the difficulty in developing a vaccine against P. falciparum (e.g. [0008]). Hoffman teaches malaria is one of the greatest public health problems in the tropics and subtropics, but that thus far DNA vaccines have proved suboptimal for induction of protective immune responses in humans (e.g. [0002, 0006]). 
Thus, the state of the art supports that the skilled artisan requires guidance on per se (e.g. its sequence and/or critical domains within its sequence that would predictably retain the claimed functional property). Therefore, because the claimed functions cannot be predicted from the claimed partial structures or variations or truncated versions thereof, the functional characteristics must be determined empirically.  However, based on the astronomically vast number of options permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, but without an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to 50% survival of mice immunized with a fragment of a protein similar to SEQ ID NO: 2, but derived from an entirely different organism, to the breadth and diversity of fragments, variants, and/or truncated versions of sequences, as claimed.  The skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such properties, after the fact. Thus, even one of skill in the art would have to engage in undue experimentation to determine which structures work, and thereby carry out (i.e. make and use) the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous partial structures (i.e. variants and fragments), as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining the functional properties (i.e. eliciting an immune response sufficient to function as a vaccine), would not reduce the amount of experimentation required to determine which of numerous partial structures would work because the functional properties still must be determined empirically, after the fact.  
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed partial structures and sequence variations with required functions, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to 

Applicant’s Arguments
15. Applicant argues:
It is commonly known in the art that short-lengths peptides of nine or more consecutive amino acid residues regularly serve as efficient epitopes for both MHC class I and Il; and as acknowledged in the Office Action, the present application provides comprehensive structural information of sequences usable as a basis of anti-malaria vaccines. 

A skilled artisan, who has studied the present invention, is enabled to carry out the invention without undue burden, at least because the artisan is taught that ROPE protein serves as an efficient as an anti-malaria vaccine; and in that regard, Applicant’s disclosure teaches how to apply this knowledge, (See, for example, Example 1, paragraphs [0220]-[0233] of the published application).

The skilled artisan is taught in detail how particularly beneficial peptide sequences are identified on a scientifically justified basis (See published application at Example 2, paragraphs [0234]-[0257]); thus, even specific peptide sequences, which have been selected on a rational basis, are taught as being able to serve as a basis for an anti-malaria vaccine as claimed.


Response to Arguments
16.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, it is noted that the independent claims are not limited to any particular short-length peptides. Thus, this argument is not persuasive because even one of skill in the art cannot make and use the invention without an undue amount of experimentation required to first “discover” which 9 consecutive amino acids and/or which 80% of amino acids from within the fully described sequence may or 
	With regards to arguments B and C, it is again noted that both examples use a ROPE protein from a different organism and do not employ SEQ ID NO: 2, nor any fragments, variants or truncated version comprising fragments thereof. Thus, these arguments are not persuasive because the specification does not disclose a nexus between the limited results obtained for a 234 amino acid sequence fragment derived from Plasmodium chabaudi wherein 50% of the immunized mice still died and the claimed fragments and variants of SEQ ID NO: 2 encompassing 1979 amino acids derived from Plasmodium falciparum. Therefore, because the claimed functions cannot be predicted from the claimed sequence, and by extension any partial structures or variations or truncated versions thereof, the functional characteristics must be determined empirically; however, based on the astronomically vast number of options permitted, it remains the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	Maintained Rejection: Claim Rejections - 35 USC § 102
17.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.  Claims 24-31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druilhe et al. 2014 (US 8,716,443).
Instant claims are drawn to a vaccine comprising at least one isolated polypeptide comprising at least nine consecutive amino acids of SEQ ID NO: 2 and at least one pharmaceutically acceptable carrier or excipient.
Druilhe teaches vaccine compositions comprising appropriate carriers (e.g. see column 12) together with polypeptides derived from Plasmodium falciparum including a 
Accordingly, Druilhe anticipate the invention as claimed. 

Applicant’s Arguments
20. Applicant argues:
Druilhe, including its disclosure of peptide of SEQ ID NO: 35, does not teach a vaccine as presently claimed because the mere existence of any structural overlap of the peptides of SEQ ID NO 2 of the claimed invention with SEQ ID NO: 35 of Druilhe et al. is not sufficient to anticipate a vaccine composition as described in independent claim 24. 

Druilhe provides no teachings of a peptide having at least nine amino acid residues of SEQ ID NO 2 in combination with a pharmaceutically acceptable carrier or excipient to form a composition, as an anti-malaria vaccine


Response to Arguments
21.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees and reminds Applicant that the claims are drawn to a composition comprising at least one isolated polypeptide comprising at least nine consecutive amino acid moieties of SEQ ID NO: 2. Thus, this argument is not persuasive because a polypeptide comprising at least nine consecutive amino acids of SEQ ID NO: 2 does indeed encompass full length SEQ ID NO: 2, which as set forth previously, is matched 100% by the polypeptides already taught by Druilhe for use in Plasmodium vaccines, as set forth above.
	With regards to argument B, the Office also disagrees and draws Applicant’s attention to column 12, lines 1-21, which explicitly teaches compositions of the invention described by Druilhe to comprise both carriers and/or adjuvants for use in immunizations against Plasmodium for malaria. Thus, this argument is not persuasive because it is not an accurate reflection of the teachings of the prior art as a whole. 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Conclusion
22. No claims are allowed.

23. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

26.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 17, 2021